ACCEPTED
                                                                                                    04-15-00124-CR
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                                5/4/2015 5:42:07 PM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK

                                    Nos. 04-15-00124-CR

STATE OF TEXAS                                     §            IN THE COURT OF APPEALS
                                                                                FILED IN
                                                                         4th COURT OF APPEALS
VS.                                                §                      SAN ANTONIO,
                                                                FOURTH JUDICIAL           TEXAS
                                                                                   DISTRICT
                                                                         5/4/2015 5:42:07 PM
HECTOR RAMIREZ                                     §            BEXAR COUNTY,
                                                                           KEITHTEXAS
                                                                                  E. HOTTLE
                                                                                 Clerk
                             STATEMENT OF COMPLIANCE

From the 227th District Court of Bexar County, Texas
Trial Court No. 2013-CR-2894
Hon. Kevin O’Connell, Judge Presiding

       On April 23, 2015, this Court ordered Appellant to provide written proof that

arrangements had been made with the court reporters regarding the record in this case. Appellant

made payment in full to Ms. Erminia Uviedo on April 27, 2015 and her reporter’s record was

filed with this Court on May 1, 2015.

       On April 29, 2015, Appellant also paid in full Ms. Lisa Ramos regarding her portion of

the record in this case. Appellant also provided her with the Designation of Matters to be

Included in the Record. Ms. Ramos filed her record with this Court on April 30, 2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court find that he has completed his obligation in securing the full record for consideration of

this appeal.

                                        Respectfully submitted,

                                        Robert A. Jimenez
                                        De Mott, McChesney, Curtright & Armendariz, LLC.
                                        800 Dolorosa Street, Suite 100
                                        San Antonio, Texas 78207
                                        210/354-1844
                                        210/212-2116 - fax

                             By:        /s/ Robert A. Jimenez
                                        SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 4th day of May, 2015 a copy of the foregoing “Statement

of Compliance” has been electronically filed with this Court, and will be served to the Bexar

County District Attorney’s Office on May 4, 2015.

                                            /s/ ROBERT A. JIMENEZ